Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 10, 2018

                                    No. 04-18-00433-CV

                         IN THE INTEREST OF I.I.C., A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23702
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellant’s brief was due on August 1, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court